 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     DAVID D. LEWIS,                                 CASE NO. C20-5248 BHS-TLF
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9         v.                                        AND RECOMMENDATION

10   BELINDA STEWART, et al.

11                           Defendant.

12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Theresa L. Fricke, United States Magistrate Judge, Dkt. 30, and

15   Defendants’ objections to the R&R, Dkt. 31.

16         Plaintiff David Lewis brings suit under 42 U.S.C. § 1983 against Defendants for

17   alleged violations of his First, Eighth, and Fourteenth Amendment rights, and for

18   violating his rights under the Religious Land Use and Institutionalized Persons Act

19   (“RLUIPA”). Dkt. 5. Lewis is incarcerated at Stafford Creek Corrections Center

20   (“SCCC”). He alleges that Defendants violated his rights under the First Amendment and

21   RLUIPA by denying him religious services specific to his Nation of Islam faith and that

22   Defendants violated his First Amendment and Eighth Amendment rights by refusing to


     ORDER - 1
 1   allow him to participate in a Ramadan meal program so that he could observe Ramadan.

 2   Id. at 6–9. Lewis invokes the Fourteenth Amendment’s Equal Protection Clause but does

 3   not appear to allege facts in support of that claim. Id. at 6.

 4          On January 25, 2021, Defendants filed a motion for summary judgment, Dkt. 24,

 5   which Judge Fricke construed as a motion for partial summary judgment because it did

 6   not address all of Lewis’s claims, see Dkt. 30 at 1. Lewis did not respond to Defendants’

 7   motion for summary judgment. On April 6, 2021, Judge Fricke issued the instant R&R

 8   recommending that the Court grant Defendants’ motion as to Lewis’s First Amendment

 9   claims for denial of Ramadan meals and religious programming specific to the Nation of

10   Islam. Id. at 15. The R&R further recommends that all claims against Defendants

11   Sinclair, Haynes, Van Ogle, Gilbert, Dahne, and Rothwell be dismissed with prejudice as

12   there are not facts evidencing their personal participation in any violation of Lewis’s

13   constitutional or statutory rights. Id. The R&R concluded, however, that summary

14   judgment was not warranted as to Lewis’s Eighth Amendment, Fourteenth Amendment,

15   or RLUIPA claims as Defendants did not move for summary judgment on those claims.

16   Id. at 15–16.

17          On April 14, 2021, Defendants filed objections to the R&R, arguing that the Court

18   should hold that Lewis abandoned his RLUIPA and Equal Protection claims by failing to

19   raise them in a response to their motion for summary judgment and that the remaining

20   Defendants—Stewart and Wakeman—are entitled to qualified immunity for Lewis’s

21   Eighth Amendment claim. Dkt. 31. Lewis again did not respond.

22


     ORDER - 2
 1          The district judge must determine de novo any part of the magistrate judge’s

 2   disposition that has been properly objected to. The district judge may accept, reject, or

 3   modify the recommended disposition; receive further evidence; or return the matter to the

 4   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 5          The Court declines to adopt Defendants argument that the it should consider

 6   Lewis’s RLUIPA and Equal Protection claims abandoned. Defendants did not raise either

 7   of these claims in their motion for summary judgment, see Dkt. 24 at 10–17 (discussing

 8   Lewis’s First Amendment claim) and the Court will not deem these claims abandoned

 9   simply because Lewis did not respond in opposition to their motion. It would be illogical

10   to deem an argument abandoned when the issue was never raised by Defendants in the

11   first place. Defendants may file a supplemental motion for summary judgment addressing

12   the remainder of Lewis’s claims insofar that such a motion is consistent with the briefing

13   schedule of the case, and the Court will consider then the merits of the arguments they

14   raise in objections.

15          The Court having considered the R&R, Defendants’ objections, and the remaining

16   record, does hereby find and order as follows:

17          (1)    The R&R is ADOPTED;

18          (2)    Defendants’ motion for summary judgment, Dkt. 24, is GRANTED, and

19                 Plaintiff’s First Amendment claims are DISMISSED with prejudice;

20          (3)    The Clerk shall terminate Defendants Sinclair, Haynes, Van Ogle, Gilbert,

21                 Dahne, and Rothwell as parties to this case; and

22   \


     ORDER - 3
 1         (4)   This matter is re-referred to Judge Fricke for further consideration.

 2         Dated this 27th day of May, 2021.

 3

 4

 5
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
